      Case 3:18-cr-04067-WQH Document 36 Filed 02/14/19 PageID.156 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                  IN THE UNITED STATES DISTRICT COURT
 9              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                Criminal Case No. 18CR4067-WQH
12                            Plaintiff,      ORDER
13
                       V.
14
     JENNIFER CORONA,
15
                              Defendant.
16
17
18         No objections having been filed, IT IS ORDERED that the Findings and
19   Recommendation of the Magistrate Judge are adopted and this Court accepts
20   Defendant’s PLEA OF GUILTY to Count one of the Superseding Information .
21
22   Dated: February 13, 2019

23
24
25
26
27
28
